IN THE SUPREME COURT OF THE STATE OF DELAWARE

DAMAJCZA BUTTS,                         §
                                        §   No. 256, 2017
       Defendant Below,                 §
       Appellant,                       §   Court Below—Superior Court
                                        §   of the State of Delaware
       v.                               §
                                        §   Cr. ID No. 1506010850 (S)
STATE OF DELAWARE,                      §
                                        §
       Plaintiff Below,                 §
       Appellee.                        §

                          Submitted: July 11, 2017
                          Decided:   July 24, 2017

                                     ORDER

      This 24th day of July 2017, it appears to the Court that, on June 20, 2017, the

Senior Court Clerk issued a notice directing the appellant to show cause why this

appeal should not be dismissed for his failure to file a notice of appeal within 30

days of the May 19, 2017 Superior Court order sentencing him for a violation of

probation. The appellant has not responded to the notice to show cause within the

required ten-day period and therefore dismissal of this appeal is deemed to be

unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Collins J. Seitz, Jr.
                                             Justice